DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US# 2011/0242975 hereinafter referred to as Zhao) in view of Maslak (US# 2017/0244667) and Kormann et al. (US# 2011/0075590 hereinafter referred to as Kormann).

RE Claim 1, Zhao discloses a method of operating a communication node (See Zhao FIG 1), the method comprising: 
	determining a network IP mode for a host hosting an application making a service request (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request);
	receiving two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses);
	transferring a request for one or more IP addresses associated with the service request (See Zhao FIG 2, 4; [0028]-[0032] – obtaining and assigning IP addresses associated with service requests); 
	determining an order for each IP address based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized).
	Zhao does not specifically disclose  
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; or 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server to generate a list of reachable IP addresses.  
	However, Maslak teaches of 
See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	generating a list of reachable IP addresses (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, comprising probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; and generating a list of reachable IP addresses, as taught in Maslak. One is motivated as such in order to better select the address that works more effectively (See Maslak Background; Summary).
	Zhao, modified by Maslak, does not specifically disclose 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server.
	However, Kormann teaches of 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak, comprising prior to attempting a connection to See Kormann [0001]-[0004], [0010]-[0011]).

	RE Claim 2, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the network IP mode comprises an IPv6 mode (See Zhao [0028]-[0032] – i.e. IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

	RE Claim 5, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the configuration order rules comprise a network IP mode preference (See Zhao [0028]-[0032] – i.e. IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

	RE Claim 6, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the configuration order rules comprise ignoring IPv4 addresses (See Zhao FIG 4 – 420).

	RE Claim 7, Zhao, modified by Maslak in view of Kormann, discloses a method, as set forth in claim 1 above, wherein the one or more IP addresses comprises IPv4 addresses and IPv6 addresses (See Zhao [0028]-[0032] – i.e. dual-stack (either IPV4 or IPV6) mode comprising both IPV4 and IPV6 addresses).

	RE Claim 8, Zhao, modified by Maslak, discloses a method, as set forth in claim 1 above, further comprising:5Application No. 161224,464Attorney Docket No. 4366-1108
Amendment and Response	determining the application server hosting the requested service is on a dual-mode network (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	receiving two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses),
	Prior to attempting a connection to the application server, instructions configured to order the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server) to generate an ordered list of Internet Protocol (IP) addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses), wherein the list of IP addresses is ordered based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized); 
	probing each IP address in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).

	RE Claim 9, Zhao discloses a client device requesting a service provided by an application server (See Zhao FIG 1), the client device comprising: 
	a processor configured to determine a network IP mode for a host hosting an application making a service request (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	a communication interface configured to receive two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses),
	a communication interface configured to transfer a request for one or more IP addresses associated with the service request (See Zhao FIG 2, 4; [0028]-[0032] – obtaining and assigning IP addresses associated with service requests); 
	the processor configured to determine an order for each IP address based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized).
	Zhao does not specifically disclose  
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; or 

	However, Maslak teaches of 
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	generating a list of reachable IP addresses (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, comprising probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; and generating a list of reachable IP addresses, as taught in Maslak. One is motivated as such in order to better select the address that works more effectively (See Maslak Background; Summary).
	Zhao, modified by Maslak, does not specifically disclose 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server.
	However, Kormann teaches of 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak, comprising prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server, as taught in Kormann. One is motivated as such in order to more effectively and efficiently discover network addressing (See Kormann [0001]-[0004], [0010]-[0011]).

	RE Claim 10, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the network IP mode comprises an IPv6 mode (See Zhao [0028]-[0032] – i.e. IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

	RE Claim 13, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the configuration order rules comprise a network IP mode preference (See Zhao [0028]-[0032] – i.e. IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode).

	RE Claim 14, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the configuration order rules comprise ignoring IPv4 addresses (See Zhao FIG 4 – 420).

	RE Claim 15, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above, wherein the one or more IP addresses comprises IPv4 addresses and IPv6 addresses (See Zhao [0028]-[0032] – i.e. dual-stack (either IPV4 or IPV6) mode comprising both IPV4 and IPV6 addresses).

	RE Claim 16, Zhao, modified by Maslak, discloses a client device, as set forth in claim 9 above, further comprising:5Application No. 161224,464Attorney Docket No. 4366-1108
Amendment and Response	the processor configured to determine the application server hosting the requested service is on a dual-mode network (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	A communication interface configured to receive two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses),
	Prior to attempting a connection to the application server, instructions configured to order the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server) to generate an ordered list of Internet Protocol (IP) addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses), wherein the list of IP addresses is ordered based on configuration order See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized); 
	The communication interface configured to probe each IP address in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	The processor configured to generate a list of resolved destination addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).

	RE Claim 17, Zhao, modified by Maslak, discloses a non-transitory computer-readable medium comprising processor-executable instructions comprising:
	Instructions configured to determine an application server hosting a requested service is on a single-mode network (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
	Instructions configured to receive two or more IP addresses for the application server (See Zhao [0020] – directory server 110 providing multiple network addresses);
	instructions configured to transfer a request for one or more IP addresses associated with the service request (See Zhao FIG 2, 4; [0028]-[0032] – obtaining and assigning IP addresses associated with service requests); 
	instructions configured to determine an order for each IP address based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized).
	Zhao does not specifically disclose  
	probing at each of the IP addresses in the ordered list of IP addresses to determine reachability; or 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server to generate a list of resolved destination addresses for a server hosting the requested service.  
	However, Maslak teaches of 
	probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	generating a list of resolved destination addresses for a server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, comprising probing at least some of the one or more IP addresses in the ordered list of IP addresses to determine reachability; and generating a list of resolved destination addresses for a server hosting the requested service, as taught in Maslak. One is motivated as such in order to better select the address that works more effectively (See Maslak Background; Summary).
	Zhao, modified by Maslak, does not specifically disclose 

	However, Kormann teaches of 
	prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak, comprising prior to attempting a connection to the application server, ordering the received two or more IP addresses for the application server, as taught in Kormann. One is motivated as such in order to more effectively and efficiently discover network addressing (See Kormann [0001]-[0004], [0010]-[0011]).

	RE Claim 18, Zhao, modified by Maslak, discloses a non-transitory computer-readable medium, as set forth in claim 17 above, further comprising:5Application No. 161224,464Attorney Docket No. 4366-1108
Amendment and Response	instructions configured to determine the server hosting the requested service is on a dual-mode network (See Zhao [0028]-[0032] – determining if IPV4 only mode, IPV6 only mode, or dual-stack (either IPV4 or IPV6) mode when establishing connection for applications making service request); 
See Zhao [0020] – directory server 110 providing multiple network addresses),
	Prior to attempting a connection to the application server, instructions configured to order the received two or more IP addresses for the application server (See Kormann [0028]-[0031] – obtaining and listing multiple IP addresses prior to attempting connection to server) to generate an ordered list of Internet Protocol (IP) addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses), wherein the list of IP addresses is ordered based on configuration order rules (See Zhao FIG 2, 4; [0028]-[0032] – determining which IP address to utilize and which IP address to ignore based on which mode is being utilized); 
	instructions configured to probe each IP address in the ordered list of IP addresses to determine reachability (See Maslak [0023] – testing assigned IPV4 or IPV6 addresses to determine reachability); and 
	instructions configured to generate a list of resolved destination addresses for the application server hosting the requested service (See Maslak [0023] – determine which addresses to use based on testing of assigned IPV4 or IPV6 addresses).

	RE Claim 19, Zhao, modified by Maslak, discloses a non-transitory computer-readable medium, as set forth in claim 17 above, wherein the one or more IP addresses comprises IPv4 addresses and IPv6 addresses (See Zhao [0028]-[0032] – i.e. dual-stack (either IPV4 or IPV6) mode comprising both IPV4 and IPV6 addresses).

Claims 3, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US# 2011/0242975 hereinafter referred to as Zhao) in view of Maslak (US# 2017/0244667), Kormann et al. (US# 2011/0075590 hereinafter referred to as Kormann) and Huang et al. (US# 2012/0110210 hereinafter referred to as Huang).

	RE Claim 3, Zhao, modified by Maslak and Kormann, discloses a method, as set forth in claim 2 above. Zhao, modified by Maslak and Kormann, does not specifically disclose further comprising: 
	converting an IPv4 address to an IPv6 mapped address; and 
	using an IPv6 socket to access the IPv6 mapped address.
	However, Huang teaches of
	converting an IPv4 address to an IPv6 mapped address (See Huang [0028] – converting IPV4 to IPV6 address); and 
	using an IPv6 socket to access the IPv6 mapped address (See Huang [0041] – using IPV6 socket for IPV6 address mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, comprising converting an IPv4 address to an IPv6 mapped address; and using an IPv6 socket to access the IPv6 mapped address, as taught in Huang. One is motivated as such in order to improve flexibility when communicating over both IPV4 and IPV6 (See Huang Background, Summary).

	RE Claim 11, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above. Zhao, modified by Maslak and Kormann, does not specifically disclose further comprising: 
	the processor configured to convert an IPv4 address to an IPv6 mapped address; and 
	the communication interface configured to use an IPv6 socket to access the IPv6 mapped address.
	However, Huang teaches of
	the processor configured to convert an IPv4 address to an IPv6 mapped address (See Huang [0028] – converting IPV4 to IPV6 address); and 
	the communication interface configured to use an IPv6 socket to access the IPv6 mapped address (See Huang [0041] – using IPV6 socket for IPV6 address mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, comprising the processor configured to convert an IPv4 address to an IPv6 mapped address; and the communication interface configured to use an IPv6 socket to access the IPv6 mapped address, as taught in Huang. One is motivated as such in order to improve flexibility when communicating over both IPV4 and IPV6 (See Huang Background, Summary).

Claim 20, Zhao, modified by Maslak and Kormann, discloses a non-transitory computer-readable medium, as set forth in claim 16 above. Zhao, modified by Maslak and Kormann, does not specifically disclose further comprising: 
	instructions configured to convert an IPv4 address to an IPv6 mapped address; and 
	instructions configured to use an IPv6 socket to access the IPv6 mapped address.
	However, Huang teaches of
	instructions configured to convert an IPv4 address to an IPv6 mapped address (See Huang [0028] – converting IPV4 to IPV6 address); and 
	instructions configured to use an IPv6 socket to access the IPv6 mapped address (See Huang [0041] – using IPV6 socket for IPV6 address mapping).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, comprising instructions configured to convert an IPv4 address to an IPv6 mapped address; and instructions configured to use an IPv6 socket to access the IPv6 mapped address, as taught in Huang. One is motivated as such in order to improve flexibility when communicating over both IPV4 and IPV6 (See Huang Background, Summary).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US# 2011/0242975 hereinafter referred to as Zhao) in view of Maslak (US# .

	RE Claim 4, Zhao, modified by Maslak and Kormann, discloses a method, as set forth in claim 1 above. Zhao, modified by Maslak and Kormann, does not specifically disclose wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference.
	However, Boucadair teaches of wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference (See Boucadair [0108] – giving FQDN addresses higher preference to IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference, as taught in Boucadair. One is motivated as such in order to lighten the load on network nodes (See Boucadair [0108]).

	RE Claim 12, Zhao, modified by Maslak and Kormann, discloses a client device, as set forth in claim 9 above. Zhao, modified by Maslak and Kormann, does not specifically disclose wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference.
See Boucadair [0108] – giving FQDN addresses higher preference to IPV6 addresses).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications system, as disclosed in Zhao, modified by Maslak and Kormann, wherein the configuration order rules comprise giving Fully Qualified Domain Name (FQDN) addresses the highest preference, as taught in Boucadair. One is motivated as such in order to lighten the load on network nodes (See Boucadair [0108]).


Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Kormann reference).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVE R YOUNG/Primary Examiner, Art Unit 2477